Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 1 of 19




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No. 16-cv-02840-RM-SKC

   MARK JANNY,

          Plaintiff,

   v.

   JOHN GAMEZ, Community Parole Officer, Colorado Department of Corrections, in his
   individual capacity;
   LORRAINE DIAZ DE LEON, Parole Supervisor, Colorado Department of Corrections, in her
   individual capacity;
   JIM CARMACK, Director of The Program, Denver Rescue Mission in Fort Collins, in his
   individual capacity;
   TOM KONSTANTY, Co-Director of The Program, Denver Rescue Mission in Fort Collins, in
   his individual capacity

         Defendants.
   ______________________________________________________________________________

        DEFENDANTS JIM CARMACK AND TOM KONSTANTY’S MOTION FOR
                               SUMMARY JUDGMENT
   ______________________________________________________________________________

          COMES NOW the Defendants, Jim Carmack and Tom Konstanty, by and through the

   undersigned, John P. Craver of White and Steele, P.C., and file this Motion for Summary

   Judgment pursuant to Fed. R. Civ. P. 56, as follows:

                                 CERTIFICATE OF CONFERRAL

          Pursuant to Local Civil Rule 7.1(b)()1), Defendants Carmack and Konstanty are not

   required to confer with Plaintiff because he is an unrepresented prisoner. Co-Defendant Gamez

   is not an opposing party for purposes of Rule 7.1.
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 2 of 19




                                              I. INTRODUCTION

          Plaintiff brings this case under 42 U.S.C. § 1983 against Mr. Carmack and Mr. Konstanty

   because, he alleges, they made him participate in Christian programming while he was on parole

   and staying at the Denver Rescue Mission in Fort Collins (the “Rescue Mission”), a homeless

   shelter. However, Plaintiff has not established any evidence throughout this litigation to suggest,

   let alone prove his allegations that Mr. Carmack and Mr. Konstanty’s conduct constituted state

   action such that they can be held liable under § 1983. Consequently, this Court should enter

   summary judgment in Defendants Carmack and Konstanty’s favor and dismiss Plaintiff’s claims

   against them pursuant to Fed. R. Civ. P. 56.

                                 II. STATEMENT OF UNDISPUTED FACTS

          1.      Plaintiff was paroled from prison on December 10, 2014. Fourth Amended

   Prisoner Complaint, Doc. #66, p. 8, ¶ 2. He was then arrested for a parole violation on

   December 30, 2014, released on January 2, 2015, and re-arrested on January 7, 2015. Id., p. 8, ¶

   3. He was ordered released back to parole on February 2, 2015, and actually released on

   February 3, 2015. Id, p. 8, ¶¶ 4-5.

          2.      As a condition of his parole, Plaintiff had to establish residence in a location

   approved by his parole officer, Defendant John Gamez. Exhibit A, Parole Directive dated

   December 10, 2014. Upon release, Plaintiff attempted to establish residency at a friend’s home

   located in Loveland, Colorado. This residence was not approved by Officer Gamez. Exhibit B,

   Plaintiff’s Dep. 85:6-15.

          3.      On February 3, 2015, Plaintiff was placed at the Denver Rescue Mission in Fort

   Collins, Colorado by parole officer John Gamez. Exhibit C, Parole Directive dated February


                                                   2
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 3 of 19




   3, 2015. Plaintiff was required to establish residence at the Rescue Mission and “abide by all

   house rules as established.” Id.; Exhibit B, 55:3-8.

             4.   Officer Gamez’s intent was to place Plaintiff at the Rescue Mission in order to

   satisfy condition # 2 of Plaintiff’s Parole Order dated November 24, 2014. Exhibit A; Exhibit

   D, Gamez Responses to Plaintiff’s Combined Discovery, p. 2.

             5.   The Rescue Mission had complete discretion over who it allowed to reside in its

   facility and who it allowed to participate in its programs. Exhibit E, Carmack Affidavit, ¶ 3.

             6.   The Rescue Mission would, on occasion, accept parolees as residents and/or

   program participants. Exhibit F, Rescue Mission Discovery Responses, p. 13. However, the

   Rescue Mission and the state were not engaged in any contract, written or implied, which

   required the Rescue Mission to accept individuals as requested by the state, or be subject to any

   control by the state with respect to the individual parolees it did accept into its program. Exhibit

   E, ¶ 7.

             7.   The Rescue Mission was not forced by the State to accept Plaintiff as a resident.

   Exhibit E, ¶ 6.

             8.   Plaintiff’s failure to comply with the parole directive would constitute a violation

   of his parole agreement, and lead to the revocation of his parole. Exhibits A, C; Exhibit B,

   55:3-9.

             9.   The Rescue Mission is a Christian Based Transitional Community that provides

   housing services in addition to various programs including the Steps to Success program,

   emergency shelter services and agency referrals.         Exhibit G, Transitional Community

   Application. The Rescue Mission operated a program known as “Steps to Success” in its Fort


                                                    3
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 4 of 19




   Collins location also referred to as “the Program.” The Program is a “Christian Faith Based

   Community Placement” which uses more accountability to provide men and women help to

   become productive, self-sufficient citizens.” Exhibit G, p.1. Participants in the program are

   expected to attend chapel and bible study, observe dorm style rules, including observing curfews,

   set meal times, and are not allowed to consume drugs or alcohol while in the program. Id., p. 6.

          10.     At no time relevant to this matter did Mr. Konstanty interact with Officer Gamez

   or another parole officer regarding Plaintiff. Exhibit B, 102:14-25; 103: 1-24; Exhibit H,

   Konstanty Affidavit, ¶ 3

          11.     A key goal of the Program was obtaining a job. Exhibit E, ¶ 5. Therefore, any

   work related necessity would take precedence over scheduled program activities at the Rescue

   Mission. Exhibit F, p. 10-11. If an individual did not have a job, they would be expected to help

   with chores including cleaning or meal prep assistance. Id. While a resident of the Rescue

   Mission, Plaintiff did not have a job. Exhibit B, 84:5-14.

          12.     Plaintiff resisted participation in the program including the religious

   programming, chores and dorm style rules. Id., 106:6-17; 109:5-11.

          13.     On February 7 or 8, 2015, Plaintiff was told by Defendant Carmack that if he

   broke any additional rules he would be kicked out of the program. Exhibit B, 105:19-22.

          14.     Plaintiff refused to attend chapel on February 8, 2015. Exhibit B, 109: 4-14. As

   a result of Plaintiff not following the rules, Defendant Carmack asked Plaintiff to leave the

   Rescue Mission that day. Id., 111:13-21.




                                                   4
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 5 of 19




          15.       Plaintiff was expelled from the Denver Rescue Mission on February 8, 2015. Id.,

   109:4-16.

          16.       The Rescue Mission and the State were not engaged in any contract, written or

   implied, which required the Rescue Mission to accept individuals as requested by the State, or be

   subject to any control by the State with respect to the individual parolees it did accept into its

   program. Exhibit I, Meuli Affidavit, ¶ 4. Further, the State did not dictate any terms of the

   Rescue Mission’s programming. Id., ¶ 3. The various programs, including Steps to Success, are

   entirely managed and operated by the Rescue Mission itself, without any input or guidance from

   the State. Id.

          17.       Its program participants and residents include some parolees, but also a

   substantial non-incarcerated population such that the Rescue Mission would not cease to operate

   or manifestly change its operations if the occasional referral of parolees by Officer Gamez and

   other corrections officers stopped. Id., ¶ 5.

                                             III. LEGAL STANDARD

          Summary judgment is appropriate “if the movant shows that there is no genuine dispute

   as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

   56(a); see Koch v. City of Del City, 660 F.3d 1228, 1238 (10th Cir. 2011). The movant bears the

   initial burden of showing an absence of evidence to support the non-movant’s case. Celotex

   Corp. v. Catrett, 477 U.S. 317, 325 (1986). “Once the moving party meets this burden, the

   burden shifts to the nonmoving party to demonstrate a genuine issue for trial on a material

   matter.” Concrete Works, Inc. v. City & County of Denver, 36 F.3d 1513, 1517 (10th Cir. 1994)

   (citing Celotex, 477 U.S. at 325). “The nonmoving party may not rest solely on the allegations


                                                   5
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 6 of 19




   in the pleadings but must instead designate ‘specific facts showing that there is a genuine issue

   for trial.’” Anglin v. City of Aspen, 552 F. Supp. 2d 1229, 1239 (quoting Celotex, 477 U.S. at

   324).


                                           IV. LEGAL ARGUMENT

           A.     Mr. Carmack and Mr. Konstanty Were Not Acting under Color of State
                  Law

           This Court should grant summary judgment in favor of the Rescue Mission Defendants

   on Plaintiff’s claims against them because there is no genuine dispute of material fact that the

   Rescue Mission Defendants were not acting under color of state law during the time period that

   Plaintiff stayed at the Rescue Mission. Therefore, Plaintiff’s claims based on § 1983 against the

   Rescue Mission Defendants fail as a matter of law.

           The Rescue Mission is a Christian Based Transitional Community that provides housing

   services in addition to various programs including the Steps to Success program, emergency

   shelter services and agency referrals. Plaintiff does not (and cannot) establish that The Program

   is run by the government, or on behalf of the government. Mr. Carmack and Mr. Konstanty, who

   supervise and lead the Program, which admittedly has Christian components, are therefore

   private actors by definition. see Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1446

   (10th Cir. 1995) (§ 1983 establishes a dichotomy between government action and private action).

           For a private actor to be held liable under § 1983, he or she must act under color of state

   law. Gallagher, 49 F.3d at 1446. “[M]erely private conduct, no matter how discriminatory or

   wrongful,” cannot provide the grounds for a claim brought under § 1983. Am. Mfrs. Mut. Ins.

   Co. v. Sullivan, 526 U.S. 40, 50 (1999) (internal quotation marks omitted).


                                                   6
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 7 of 19




                   Because the application of this doctrine is “‘one of the more
                   slippery and troublesome areas of civil rights litigation,’” the Tenth
                   Circuit takes a “flexible approach” and applies four separate
                   tests—the nexus test, the symbiotic relationship test, the joint
                   activity test, and the public functions test—to determine whether a
                   private entity is a state actor under § 1983. Gallagher, 49 F.3d at
                   1447 (quoting Int’l Soc’y for Krishna Consciousness, Inc. v. Air
                   Canada, 727 F.2d 253, 255 (2d Cir. 1984)). Under the nexus test,
                   a plaintiff must demonstrate that “there is a sufficiently close
                   nexus” between the government and the challenged conduct such
                   that the conduct “may be fairly treated as that of the State itself.”
                   Under this approach, a state normally can be held responsible for a
                   private decision “only when it has exercised coercive power or has
                   provided such significant encouragement, either overt or covert,
                   that the choice must in law be deemed to be that of the State.”

   Id.    (quoting Jackson v. Metro. Edison Co., 419 U.S. 345, 351 (1974)). The symbiotic

   relationship test looks at “whether the state has ‘so far insinuated itself into a position of

   interdependence’ with the private party, that there is a ‘symbiotic relationship’ between them.”

   Id. (quoting Burton v. Wilmington Parking Auth., 365 U.S. 715, 725 (1961)). Under the joint

   action test, “if a private party is ‘a willful participant in joint activity with the State or its agents’

   then state action is present.” Id. (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 152

   (1970)).    Finally, under the public functions test, “a private entity that exercises ‘powers

   traditionally exclusively reserved to the State’ is engaged in state action.” Id. (quoting Jackson,

   419 U.S. at 352). Here, neither Mr. Carmack nor Mr. Konstanty as representatives of the Rescue

   Mission satisfy any of these tests.

         1. Mr. Konstanty is Not a State Actor for Purposes of Plaintiff’s § 1983 Claim

            There is no dispute that Mr. Konstanty and Officer Gamez did not engage in any

   concerted action sufficient to establish a § 1983 claim. Plaintiff does not allege, and there have

   been no facts established through discovery to even suggest that Mr. Konstanty interacted with


                                                       7
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 8 of 19




   Officer Gamez or another parole officer regarding Plaintiff. Exhibit B, 102:14-25; 103: 1-24;

   Exhibit H, Konstanty Affidavit, ¶ 3. At most, it appears that Mr. Konstanty may have oriented

   Plaintiff on the Rescue Mission’s house rules, and that Mr. Konstanty may have led two Bible

   study courses which Plaintiff claims to have attended, albeit unwillingly. See, Doc. #95, ¶¶ 24,

   31. Accordingly, before delving into the nuances of the joint action test, this Court should find

   that no genuine dispute as to any material fact exists with respect to Mr. Konstanty’s lack of

   involvement in or interaction with Officer Gamez regarding Plaintiff’s time at the Rescue

   Mission, and enter summary judgment in Mr. Konstanty’s favor in this matter.

      2. Mr. Carmack and Mr. Konstanty Are Not State Actors under the Nexus Test

          Notwithstanding the above discussion of Mr. Konstanty’s lack of involvement in

   Plaintiff’s residency at the Rescue Mission, Mr. Carmack and Mr. Konstanty are not state actors

   under the nexus test. For a private party to qualify as a state actor under the nexus test, it must

   “exercise sufficient ‘coercive power’ over the challenged action.” Wittner v. Banner Health, 720

   F.3d 770, 775 (10th Cir. 2013) (quoting Brentwood Acad. v. Tenn. Secondary Sch. Athletic

   Ass’n, 531 U.S. 288, 296 (2001)). For example, mere state regulation of, or financial assistance

   to, a private hospital does not entail state action so long as the challenged decision is made at the

   discretion of a private actor. See id.; see also Pino v. Higgs, 75 F.3d 1461, 1466 (10th Cir. 1996)

   (concluding that doctor’s decision to certify plaintiff for a short-term mental health hold was not

   state action because state did not pressure or coerce doctor into making his decision, even though

   doctor acted in a way allowed by statute). As the Court noted in Wittner, “Colorado has no

   ability to force, compel, or even encourage a private facility to admit anyone.” 720 F.3d at 776.




                                                    8
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 9 of 19




          Here, no evidence exists to support Plaintiff’s claim that the state exercised sufficient

   “coercive power” over Mr. Carmack and Mr. Konstanty to satisfy the nexus test. In fact, the

   State had no power, formal or otherwise, over the Rescue Mission. The Rescue Mission is a

   homeless shelter that provides Christian programming, including daily prayer, bible study, and

   chapel services to people staying there. The Rescue Mission administered The Program, not the

   state. Exhibit I, Meuli Affidavit, ¶ 3. Consistent with Colorado law, the Rescue Mission had

   complete discretion over who it allowed to reside in its facility and over who it allowed to

   participate in its programs, including the Steps to Success Program (“Program”), and the

   overnight homeless shelter. See, Wittner, 720 F.3d at 776; Exhibit E, ¶ ¶ 3-4. With respect to

   Plaintiff’s brief residence, the Rescue Mission was not compelled or forced by Defendant Gamez

   or any other Colorado Department of Corrections or other State agency employee to accept Mr.

   Janney as a resident. Id., ¶ 6. Indeed, it was Mr. Carmack, not Officers Gamez or Diaz de Leon,

   who ultimately decided to expel Plaintiff from the Rescue Mission. Exhibit B, 109:4-16.

   Accordingly, because the Rescue Mission ultimately retained discretion over their admissions

   and administration of the Program, there is an insufficient nexus to find state action by Mr.

   Carmack and Mr. Konstanty.

      3. Mr. Carmack and Mr. Konstanty Are Not State Actors under the Symbiotic
         Relationship Test

          Next, Mr. Carmack and Mr. Konstanty are not state actors under the symbiotic

   relationship test. This test asks “whether and to what extent the state’s relationship with the

   private actor goes beyond the ‘mere private [purchase] of contract services.’” Wittner, 720 F.3d

   at 778 (quoting Brentwood, 531 U.S. at 299). While “[p]ayments under government contracts

   and the receipt of government grants and tax benefits are insufficient to establish a symbiotic

                                                  9
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 10 of 19




   relationship between the government and a private entity. . . a public-private relationship can

   transcend that of mere client and contractor if the private and public actors have sufficiently

   commingled their responsibilities.” Id. (internal quotations and citation omitted). In the medical

   context, where the state does not extensively participate in patient care, does not draw up

   detailed contracts, and does not dictate the content of the medical program, there is no symbiotic

   relationship. Id. at 779. Conversely, a symbiotic relationship does exist where the private entity

   is private in name only, but otherwise so entwined with the state that it would be unrecognizable

   without the state involvement. Brentwood, at 290 (Where the majority of membership of a

   private organization was made up of public schools, the Court held that there would be no

   recognizable private association without the public school officials, who “overwhelmingly

   determine and perform all but the Association's purely ministerial acts.”)

          Here, there is no symbiotic relationship between the state on the one hand, and Mr.

   Carmack and Mr. Konstanty on the other. At most, on occasion, the Rescue Mission, via

   Defendant Carmack, would accept parolees as residents and/or program participants. However,

   the Rescue Mission and the State were not engaged in any contract, written or implied, which

   required the Rescue Mission to accept individuals as requested by the State, or be subject to any

   control by the State with respect to the individual parolees it did accept into its program. Exhibit

   I, Meuli Affidavit, ¶ 4. Further, the State did not dictate any terms of the Rescue Mission’s

   programming. Id. ¶ 3. The various programs, including Steps to Success, are entirely managed

   and operated by the Rescue Mission itself, without any input or guidance from the State. Id. Its

   program participants and residents include some parolees, but also a substantial non-incarcerated

   population such that the Rescue Mission would not cease to operate or manifestly change its


                                                   10
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 11 of 19




   operations if the occasional referral of parolees by Officer Gamez and other corrections officers

   stopped. Id., ¶ 5. Thus, because the State and Rescue Mission did not “sufficiently commingle

   their responsibilities,” Mr. Carmack and Mr. Konstanty are not state actors under the symbiotic

   relationship test. See, Wittner, 720 F.3d at 778.

      4. Mr. Carmack and Mr. Konstanty Are Not State Actors under the Joint Action Test

           Mr. Carmack and Mr. Konstanty are not state actors under the joint action test. The joint

   action test asks “whether state officials and private parties have acted in concert in effecting a

   particular deprivation of constitutional rights.” Gallagher, 49 F.3d at 1453. A plaintiff must

   show the existence of “a single plan, the essential nature and general scope of which was known

   to each person who is to be held responsible for its consequences.” Snell v. Tunnell, 920 F.2d

   673, 702 (10th Cir. 1990).      “Action taken by private entities with the mere approval or

   acquiescence of the State is not state action.” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40,

   52 (1999); see also Wittner, 720 F.3d at 778-79 (concluding that state’s decision to allow mental

   health facility to hold plaintiff was an act of acquiescence to private decision-making); see also

   Vaughn v. Phoenix House Programs of New York, No. 14-CV-3918 RA, 2015 U.S. Dist. LEXIS

   129275, at *5 (S.D.N.Y. Sept. 25, 2015) (dismissing claim against drug treatment program where

   its “sole function was to provide drug treatment and . . . the terms of that treatment were not

   directed, monitored, or significantly encouraged by the [State]”). A decision made by a private

   party, based on judgments by private parties without standards established by the state, though

   approved by a state entity, does not constitute state action. Am. Mfrs. Mut. Ins. Co. v. Sullivan,

   526 U.S. 40, 52-53 (1999) (citing Blum v. Yaretsky, 457 U.S. 991, 1004-1005 (1982)).




                                                   11
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 12 of 19




          Here, Plaintiff cannot show the existence of any such action. No admissible evidence

   exists, let alone has been produced, in support of his claims that the Rescue Mission Defendants

   acted in concert with the state to deprive him of a constitutional right.

              a. Mr. Carmack and Mr. Konstanty did not engage in joint action with the state
                 according to the requirements for establishing a conspiracy

            In applying the joint action test, “some courts have adopted the requirements for

   establishing a conspiracy under Section 1983. These courts conclude that [a] requirement of the

   joint action charge . . . is that both public and private actors share a common, unconstitutional

   goal.” Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1454 (10th Cir. 1995) (internal

   citations omitted). “To demonstrate the existence of a conspiratorial agreement it simply must be

   shown that there was ‘a single plan, the essential nature and general scope of which [was] know

   to each person who is to be held responsible for its consequences.’” Snell v. Tunnell, 920 F.3d

   673, 702 (10th Cir. 1990) (quoting Hampton v. Hanrahan, 600 F.2d 600, 621 (7th Cir. 1979)).

   There must be more than a meeting of the minds to achieve any goal to prove conspiracy

   between private parties and the state under Section 1983. “To prove a conspiracy…the plaintiff

   must show a joint participation, agreement, or ‘meeting of the minds’ to violate constitutional

   rights.” Id. (quoting Aly v. Rocky Mountain Holding, L.L.C., 203 F.3d 834 (10th Cir. 2000))

   (emphasis added). In the section 1983 context, a plaintiff must demonstrate “that both public and

   private actors share a common unconstitutional goal.” Anaya, 195 F.3d at 596.

          Here, the Magistrate Judge determined that Plaintiff’s Fourth Amended Complaint failed

   to plausibly allege the existence of a common, unconstitutional goal between Officer Gamez and

   the Mr. Carmack. See, Doc. # 110, p. 12-15. Now, at the summary judgment phase, Plaintiff



                                                    12
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 13 of 19




   similarly cannot establish the existence of such a common unconstitutional goal between the

   defendants.

          As in Gallagher, the state (Officer Gamez) and alleged state actor (Mr. Carmack) did not

   share a common goal of effecting constitutional deprivations on Plaintiff.      Rather, Officer

   Gamez’s intent was to place Plaintiff at the Rescue Mission in order to satisfy condition # 2 of

   Plaintiff’s Parole Order dated November 24, 2014. Exhibit D, p. 2. This directive required

   Plaintiff establish a residence of record and remain at the residence of record each night. See,

   Exhibit C. Officer Gamez admitted to having only minimal knowledge of the Rescue Mission’s

   rules and programming. Exhibit D, p. 5. Thus, although Plaintiff alleges that the Rescue

   Mission’s “house rules” involve various Christian activities, and that Officer Gamez directed

   him to follow these rules, Plaintiff does not (and cannot) prove that Officer Gamez and Mr.

   Carmack shared the same goal of converting Plaintiff to Christianity. See Gallagher, 49 F.3d at

   1453-55 (concluding that there was no state action where plaintiff failed to show that concert

   promoters and state university shared common goal to conduct unconstitutional pat-downs).

   Instead, Officer Gamez intended to place Plaintiff in a suitable environment where Plaintiff

   could satisfy the terms of his Parole Order. Exhibit D, p. 2. Any reference to “house rules” in

   Plaintiff’s Parole Order and the rules imposed by the Rescue Mission are coincidental. For

   purposes of the Parole Order, “house rules” is a generic term that would be required of any

   parolee – to abide by whatever “house rules” are required of their residence of record. Exhibit

   D, p. 11. Officer Gamez merely acquiesced to the fact that this environment was a religious one

   with its own “house rules” that included Christian worship. At no point did Officer Gamez

   suggest to Plaintiff or the Rescue Mission Defendants that he aimed to have Plaintiff supervised


                                                 13
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 14 of 19




   in a religious capacity, or indoctrinated into any sort of religious beliefs. Exhibit E, ¶ 10.

   Plaintiff also does not (and cannot) prove that the Rescue Mission Defendants shared any of

   Officer Gamez’s goals.       Neither Mr. Carmack nor Mr. Konstanty had any discussion with

   Officer Gamez regarding the program’s religious components generally or with respect to

   Plaintiff. Exhibit E, ¶ 11. Indeed, Plaintiff repeatedly claims that Mr. Carmack threatened to,

   and ultimately did, kick him out of The Program. Exhibit B, 72:18-25; 73:1-2; 105:19-23;

   109:4-16. Expelling Plaintiff from The Program hardly seems congruent with Officer Gamez’s

   alleged goal of placing Plaintiff in residence of record to satisfy his Parole Order. For these

   reasons, there is no disputed issue of material fact regarding the absence of a conspiracy such

   that the Rescue Mission Defendants acted under color of state law.

               b. There was no “substantial degree of cooperative action” between Officer
                  Gamez and the Rescue Mission Defendants with respect to Plaintiff

           Other courts applying the joint action test have focused on whether there is a substantial

   degree of cooperation, or overt and significant cooperative action between the private and state

   entities to establish a joint action. See, Howerton v. Gabica, 708 F.2d 380, 385 (9th Cir. 1983)

   (state action based on police intervention with private actor “at every step of eviction); Jackson

   v. Pantazes, 810 F.2d 426 427-29 (4th Cir. 1987) (bail bondsman a state actor because he

   obtained significant aid from a police officer in the arrest of the plaintiff).

           The Tenth Circuit has found that where there is an absence of concerted action “whether

   conspiracy, prearranged plan, customary procedure or policy” that substituted the judgment of a

   private party for that of a state actor, there is no joint action for purposes of maintaining a

   Section 1983 claim. Carey v. Continental Airlines, Inc., 823 F.2d 1402 (10th Cir. 1987). For

   instance, in Murray v. Wal-Mart, Inc., 874 F.2d 555, 559 an alleged shoplifter was detained by

                                                     14
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 15 of 19




   Walmart security. 874 F.2d at 557-58. The Eighth Circuit held that Walmart acted under color

   of state law because of the combination of (1) a state statute that authorized shopkeepers to

   detain suspected shoplifters; and (2) the uncritical assistance offered by police officers to

   Walmart, including arresting and prosecuting the plaintiff without conducting an “independent

   investigation” of the allegations against her. Id. at 559.

             The facts here are different. First, no statute exists, like the shoplifter detention statute in

   Murray, that grants authority traditionally exercised by the state to the Rescue Mission

   Defendants. Second, the any absence of an independent investigation by Defendant Gamez is

   not connected to any cooperative action between him and the Rescue Mission Defendants, but

   instead concerned Officer Gamez’s recommendation to the parole board that it revoke Plaintiff’s

   parole.    Doc. #95, ¶ 46; see also Id., ¶ 49 (further alleging that Officer Gamez’s “actual

   motivation for the arrest and revocation were my being kicked out of The Program on 2/8/15”).

   Thus, Murray is inapposite.

             While Officer Gamez allegedly agreed to change Plaintiff’s curfew at Mr. Carmack’s

   request, this occurred after Plaintiff had already been placed as a resident at the Rescue Mission.

   Even if this request was made by the Rescue Mission Defendants, which Plaintiff cannot prove,

   Mr. Carmack has no memory of making such a request. Even more, the conduct was as Plaintiff

   alleges would further the goals of the Rescue Mission Defendants, not the State’s. Thus, this

   conduct was, as argued above, mere acquiescence to Mr. Carmack, and not a significant

   cooperative action taken by both the Rescue Mission Defendants and Officer Gamez in

   furtherance of any joint goal or plan.




                                                       15
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 16 of 19




              c. The manner in which Plaintiff’s alleged constitutional deprivation was
                 carried out does not support the existence of state action.

          Joint action may be found where the conduct of the private entity is “integral part of the

   deprivation” of this constitutional right. Coleman v. Turpen, 697 F.2d 1341 (10th Cir. 1982).

   The Rescue Mission Defendants’ conduct was not an “integral part” of any alleged deprivation

   of rights by the state. Turpen involved a towing company that towed and stored the plaintiff’s

   property following a police seizure of that property, and then sold that property while the

   plaintiff was on death row. Id. at 1343. The Tenth Circuit held that the towing company was

   acting under color of state law because the towing company jointly participated with the state in

   towing away the plaintiff’s property. Id. Because the State had asserted a right in the property,

   the towing company was holding the truck for the State, not for the plaintiff. Id. Consequently,

   “[i]n allowing [the towing company] to sell the [property], the State thus deprived [the plaintiff]

   of his property in joint participation with [the towing company].” Id.

          Here, unlike in Turpen, the Rescue Mission Defendants were not preaching Christianity

   to Plaintiff to further any goals of the State. Exhibit E, ¶ 10. Nor were they holding Plaintiff

   against his will to further the goals of the State. Exhibit E, ¶ 9. Rather, the Rescue Mission

   Defendants were providing a suitable address to rehabilitate Plaintiff, solely for the benefit of

   Plaintiff. Unlike in Turpen, the informal agreement to house Plaintiff at the Rescue Mission did

   not cloak the Rescue Mission Defendants in any authority of the State to take any action on its

   behalf. Also unlike in Turpen, where a private towing company was storing property that would

   otherwise be stored by the State, the Rescue Mission Defendants were not performing a state

   function (i.e. providing transitional housing to parolees) in lieu of Officer Gamez.



                                                   16
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 17 of 19




       5. Mr. Carmack and Mr. Konstanty Are Not State Actors under the Public Function
          Test

           Finally, Mr. Carmack and Mr. Konstanty are not state actors under the public function

   test.   The public function test “‘is difficult to satisfy.    While many functions have been

   traditionally performed by governments, very few have been exclusively reserved to the State.’”

   Wittner, 720 F.3d at 777 (quoting Gallagher, 49 F.3d at 1456) (concluding that involuntary

   commitment of the mentally ill has “never been an exclusively public function”). “The provision

   of transitional housing to former inmates under parole supervision is not a function that has

   traditionally been the exclusive prerogative of the state.” Byng v. Delta Recovery Servs., LLC,

   No. 6:13-CV-733 MAD/ATB, 2013 U.S. Dist. LEXIS 105606, at *9 (N.D.N.Y. July 29, 2013),

   aff’d, 568 F. App’x 65, 66 (2d Cir. 2014). Courts, including the Tenth Circuit, have repeatedly

   held that attendance at various treatment programs as a condition of parole does not constitute

   state action. See Gross, 630 F. App’x at 778 (dismissing claim against sex offender treatment

   program parolee was ordered to attend); Byng, 568 F. App’x at 66 (affirming dismissal of claims

   against residential substance abuse program plaintiff parolee was ordered to attend); Smith v

   Devline, 239 F. App’x 735, 737 (3d Cir. 2007) (same); Justice v. King, No. 08-CV-6417-FPG,

   2015 U.S. Dist. LEXIS 39555, at *19 (W.D.N.Y. 2015) (collecting district court cases in the

   Second Circuit).

           Here, Mr. Carmack and Mr. Konstanty, as employees of a non-profit religious

   organization that provides services to homeless individuals, do not perform a function

   “exclusively reserved to the State.”       See Byng, 2013 U.S. Dist. LEXIS 105606, at *9.

   Accordingly, they are not state actors under the public functions test.



                                                   17
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 18 of 19




                                               V. CONCLUSION

          Mr. Carmack and Mr. Konstanty, as employees of a private entity, were not acting under

   the color of state law as determined by any of the four tests adopted by the courts with respect to

   Plaintiff’s brief residence at the Rescue Mission. The State had no control over the admissions

   or operations of the Rescue Mission, and the Rescue Mission did not sufficiently entwine its

   operations with that of the state. Further, there was no conspiracy between the Rescue Mission

   Defendants and Officer Gamez to deprive Plaintiff of a constitutional right, the Defendants did

   not engage in a substantial degree of cooperative action, and at no time was the conduct of the

   Rescue Mission Defendants an integral part of the alleged deprivation of Plaintiff’s rights. Thus,

   Defendants Carmack and Konstanty did not act under color of state law, and Plaintiff’s claims

   against the Rescue Mission Defendants fail as a matter of law.


          Respectfully submitted this 31st day of October, 2019.



                                                 s/ John P. Craver
                                                John P. Craver
                                                White and Steele, P.C.
                                                Dominion Towers, North Tower
                                                600 17th Street, Suite 600N
                                                Denver, Colorado 80202-5406
                                                Telephone: (303) 296-2828
                                                jcraver@wsteele.com
                                                Attorneys for Defendants Jim Carmack
                                                and Tom Konstanty




                                                   18
Case 1:16-cv-02840-RM-SKC Document 215 Filed 10/31/19 USDC Colorado Page 19 of 19




                                  CERTIFICATE OF SERVICE

           I hereby certify that on October 31, 2019 I electronically filed the foregoing,
   DEFENDANTS JIM CARMACK AND TOM KONSTANTY’S MOTION FOR
   SUMMARY JUDGMENT, with the Clerk of Court using the CM/ECF system which will send
   notification of such filing to the following e-mail addresses and/or placed in the U.S. mail,
   postage prepaid, and/or sent via email addressed to the following:


   Mark Janny, #150344
   Colorado State Penitentiary
   P.O. Box 777
   Cañon City, Colorado 81215
   Pro Se Plaintiff

   Gregory R. Bueno, Esq.
   Colorado Attorney General’s Office
   Ralph L. Carr Colorado Judicial Center
   1300 Broadway, 10th Floor
   Denver, Colorado 80203
   gregory.bueno@coag.gov
   Attorneys for Defendants Gamez and Diaz de Leon



                                             s/ Dawn Ross
                                             White and Steele, P.C.
                                             Dominion Towers, North Tower
                                             600 17th Street, Suite 600N
                                             Denver, CO 80202-5406
                                             Telephone: 303-296-2828
                                             Facsimile:      303-296-3131




                                                19
